15-3959-ag
     Buffalo Transportation Inc. v. United States of America

 1
 2                                                        In the
 3                    United States Court of Appeals
 4                                     For the Second Circuit
 5                                                
 6                                                              
 7                             August Term, 2016 
 8                               No. 15‐3959‐ag 
 9                                         
10                       BUFFALO TRANSPORTATION, INC. 
11                             Petitioner‐Appellant, 
12                                       v. 
13                                         
14                         UNITED STATES OF AMERICA, 
15                             Respondent‐Appellee. 
16                                         
17                                         
18    Petition for review of order of the Office of the Chief Administrative 
19      Hearing Officer for the Executive Office of Immigration Review 
20                                         
21                                         
22                         SUBMITTED: OCTOBER 6, 2016 
23                        DECIDED:  DECEMBER 22, 2016 
24                                         
25                                         
26            Before: NEWMAN, LYNCH, and DRONEY, Circuit Judges. 
27                            
28    
29    


                                                                   1
30          Petition  for  review  of  order  of  the  Office  of  the  Chief 
31   Administrative  Hearing  Officer  for  the  Executive  Office  of 
32   Immigration  Review  that  found  petitioner  to  have  committed 
33   violations  regarding  verifications  of  its  employees’  immigration 
34   status.  The  Administrative  Law  Judge  found  that  petitioner  had 
35   committed  numerous  substantive  violations.  The  Administrative 
36   Law  Judge  also  found  that  the  fines  imposed  for  the  substantive 
37   violations were not excessive. We DENY the petition for review. 
38                            
39                                      
40                              Stephen  F.  Szymoniak,  Law  Office  of 
41                              Stephen  F.  Szymoniak,  Williamsville,  New 
42                              York, for Petitioner‐Appellant. 
43                                   
44                              Andrew  N.  O’Malley,  Trial  Attorney, 
45                              Benjamin  C.  Mizer,  Principal  Deputy 
46                              Assistant  Attorney  General,  Bernard  A. 
47                              Joseph,  Trial  Attorney,  Office  of 
48                              Immigration  Litigation,  United  States 
49                              Department of Justice, Washington, D.C. for 
50                              Respondent‐Appellee. 
51                                         
52    
53   DRONEY, Circuit Judge: 
54                                                    
55          Buffalo  Transportation,  Inc.  (“Buffalo  Transportation”) 

56   petitioned  pursuant  to  8  U.S.C.  §  1324a(e)(8)  for  review  of  a  final 

57   order  of  the  Office  of  the  Chief  Administrative  Hearing  Officer  for 

58   the Executive Office of Immigration Review (“OCAHO”) that found 


                                                  2
59   it to have committed substantive violations of Section 274A(b) of the 

60   Immigration  and  Nationality  Act  (“INA”)  and  affirmed  the 

61   imposition of fines by Immigration and Customs Enforcement of the 

62   Department of Homeland Security (“ICE”). The Administrative Law 

63   Judge  (“ALJ”)  found  that  Buffalo  Transportation  had  not  timely 

64   complied  with  the  requirements  of  8  U.S.C.  §  1324a(b)  and  related 

65   regulations  that  require  employers  to  verify  that  an  employee  is 

66   legally authorized to work in the United States through executing a 

67   Form  I‐9  for  each  employee  within  three  business  days  of  hire.

68   Buffalo Transportation petitioned this Court for review of the ALJ’s 

69   decision on the grounds that the violations were “procedural” rather 

70   than substantive, and that ICE should have issued a warning rather 

71   than  imposing  fines.  Buffalo  Transportation  also  contends  that  the 

72   fines  imposed  were  unreasonably  high.  We  agree  with  the  ALJ’s 

73   determination  of  liability  and  adjustments  of  ICE’s  original  fine 

74   amounts, and therefore DENY the petition for review.   




                                                3
75                                BACKGROUND 

76                 Buffalo Transportation is located in Buffalo, New York, 

77   and  provides  transportation  services  to  individuals  for  medical 

78   appointments.  On  August  22,  2013,  ICE  notified  Buffalo 

79   Transportation  of  a  scheduled  audit  of  its  Forms  I‐9  to  occur  on 

80   August  28,  2013.  At  the  audit,  ICE  found  that  six  of  the  completed 

81   Forms  I‐9  had  technical  or  procedural  errors  and  allowed  Buffalo 

82   Transportation to correct those errors. ICE also found, however, that 

83   all  54  of  the  completed  Forms  I‐9  were  not  created  within  three 

84   business  days  of  the  employees’  hiring  dates,  and  that  Buffalo 

85   Transportation  did  not  properly  retain  completed  Forms  I‐9  for  84 

86   former  employees.  On  March  14,  2014,  ICE  served  Buffalo 

87   Transportation  with  a  Notice  of  Intent  to  Fine  in  the  amount  of 

88   $794.75  per  violation  (for  a  total  of  $109,675.50)  which  it  calculated 

89   using the regulatory  scheme  at  8  C.F.R. § 274a.10(b)(2)  and its  own 

90   internal  guidelines.  These  guidelines  set  the  base  and  maximum 




                                                   4
 91   fines  for  various  types  of  violations  and  adjust  the  fines  for 

 92   aggravating  and  mitigating  circumstances.  See  ICE,  Fact  Sheet:  I‐9 

 93   Inspection  Overview,  available  at  https://www.ice.gov/factsheets/i9‐

 94   inspection (last visited Oct. 11, 2016). 

 95                   After  receiving  the  Notice  of  Intent  to  Fine,  Buffalo 

 96   Transportation requested a hearing before an ALJ, as permitted by 5 

 97   U.S.C.  §  554.  Both  Buffalo  Transportation  and  ICE  submitted 

 98   briefing  and  evidence  in  support  of  their  motions  for  a  summary 

 99   decision. The ALJ granted in part both Buffalo Transportation’s and 

100   ICE’s  motions  for  summary  decision.1  The  ALJ  found  Buffalo 

101   Transportation to have committed 81 violations for not retaining the 

102   Forms I‐9 for former employees for the proper time period (the later 

103   of  three  years  from  date  of  hire,  or  if  terminated,  one  year  from 



      1  Motions  for  summary  decisions  are  governed  by  28  C.F.R.  §  68.38  (c),  which 
      provides  that  an  ALJ  “shall  enter  a  summary  decision    for  either  party  if  the 
      pleadings,  affidavits,  material  obtained  by  discovery  or  otherwise,  or  matters 
      officially noticed show that there is no genuine issue as to any material fact and 
      that a party is entitled to summary decision.” If a party raises a genuine question 
      of material fact, then the ALJ shall hold an evidentiary hearing. Id. § 68.38  (e).


                                                           5
104   termination)  and  54  violations  for  current  employees  for  Forms  I‐9 

105   not  prepared  within  three  business  days  of  hire.2  The  ALJ  also 

106   determined  that  the  fines  assessed  by  ICE  were  excessive,  and 

107   adjusted the penalty to $600 per violation for the former employees 

108   and $500 per violation for the current employees. Thus, the total fine 

109   that  the  ALJ  assessed  was  $75,600.  In  making  these  adjustments  to 

110   ICE’s  fines,  the  ALJ  considered  Buffalo  Transportation’s  financial 

111   situation  as  well  as  other  mitigating  factors  pursuant  to  8  C.F.R. 

112   § 274a.10 (b)(2)(i)‐(v). See J.A. 45. 

113                                  DISCUSSION 

114          I.     Standard of Review 

115          We  review  an  order  of  the  OCAHO  issued  pursuant  to  8 

116   U.S.C. § 1324a under the arbitrary and capricious standard. 8 U.S.C. 

117   § 1324a(e)(8); see Alaska Dep’t of Envtl. Conservation v. E.P.A., 540 U.S. 

118   461, 496–97 (2004) (applying arbitrary and capricious standard when 

      2 A review of the Forms I‐9 reflects that many of the forms were prepared 
      immediately prior to the inspection and more than three business days from the 
      hiring date. See, e.g., Record on Appeal at 214‐15. 


                                                    6
119   the  statute  itself  does  not  specify  a  standard  for  judicial  review  of 

120   agency action).  We review an agency’s factual determinations under 

121   the  substantial  evidence  standard,  N.Y.  &  Atl.  Ry.  Co.  v.  Surface 

122   Transp.  Bd.,  635  F.3d  66,  71  (2d  Cir.  2011)  (citations  omitted),  while 

123   we  review  an  agency’s  determinations  on  questions  of  law  de  novo, 

124   see  Nwozuzu  v.  Holder,  726  F.3d  323,  326  (2d  Cir.  2013)  (citations 

125   omitted). 

126          II.    Substantive Violations 

127          Section  274A(b)  of  the  Immigration  and  Nationality  Act 

128   requires  employers  to  verify  that  their  employees  are  legally 

129   authorized  to  work  in  the  United  States.  8  U.S.C.  § 1324a(b). 

130   Regulations designate the Employment Eligibility Verification Form 

131   (“Form I‐9”) for this purpose, 8 C.F.R. § 274a.2(a)(2), and employers 

132   must  complete  these  forms  within  three  business  days  of  hire,  id.  

133   § 274a.2(b)(1)(ii). An employer must retain these forms and provide 

134   them  for  inspection  by  ICE  upon  three  business  days’  notice  for 




                                                     7
135   current  employees,  and  retain  forms  for  one  year  for  terminated 

136   employees.  Id.  § 274a.2(b)(2)(i)‐(ii).  If  an  employer  does  not  comply 

137   with  these  requirements,  it  may  face  civil  penalties  between  $110 

138   and $1,100 per individual violation. Id. § 274a.10(b)(2) (for violations 

139   prior  to  November  2,  2015).  An  employer  may  be  “considered  to 

140   have  complied”  with  the  Form  I‐9  requirements  if  there  is  only  a 

141   “technical  or  procedural  failure”  so  long  as  the  employer  made  a 

142   “good  faith  attempt  to  comply.”  8  U.S.C.  §  1324a(b)(6)(A).  To  avail 

143   itself  of  the  good  faith  defense,  an  employer  must  also  correct  the 

144   relevant  violations  within  ten  business  days  of  receiving  notice  of 

145   the technical or procedural failings. Id. § 1324a(b)(6)(B).  

146           The    Immigration       and     Naturalization      Services    (the 

147   predecessor  agency  to  ICE)  (“INS”)  issued  interim  guidance  about 

148   what constitutes a “technical or procedural violation” as opposed to 

149   a “substantive violation” for which the good faith defense would not 

150   be  available.  Memorandum  of  Paul  W.  Virtue,  INS  Office  of 




                                                   8
151   Programs, Interim Guidelines: Section 274A(b)(6) of the INA (March 

152   6,  1997),  available  at  74  Interpreter  Releases  706,  App.  I  (April  28, 

153   1997)  (“Virtue  Memorandum”).  ICE  has  continued  to  follow  that 

154   guidance.  The  OCAHO  has  consistently  relied  on  the  Virtue 

155   Memorandum  to  determine  that  the  failure  of  an  employer  to 

156   complete a Form I‐9 is a substantive violation of Section 274a.2. See 

157   United States v. Anodizing Indust., Inc., 10 OCAHO 1184 (2013); United 

158   States v. Platinum Builders of Cent. Fla., Inc., 10 OCAHO 1199 (2013).  

159          Formal adjudications and agency‐promulgated rules are given 

160   considerable deference under the Administrative Procedure Act and 

161   Chevron. See Chevron, USA, Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 

162   837, 844 (1984); Kruse v. Wells Fargo Home Mortgage, Inc., 383 F.3d 49, 

163   55 (2d Cir. 2004). An informal agency interpretation that is neither a 

164   formal  adjudication  nor  a  promulgated  rule  may  still  receive 

165   deference  under  Skidmore  v.  Swift  &  Co.,  323  U.S.  134  (1944).  Such 

166   informal  agency  guidance  receives  deference  “‘according  to  its 




                                                    9
167   persuasiveness,’  as  evidenced  by  the  ‘thoroughness  evident  in  [the 

168   agency’s] consideration, the validity of its reasoning, its consistency 

169   with  earlier  and  later  pronouncements,  and  all  those  factors  which 

170   give it power to persuade.’” Estate of Landers v. Leavitt, 545 F.3d 98, 

171   107 (2d Cir. 2008) as amended (Jan. 15, 2009) (quoting United States v. 

172   Mead Corp., 533 U.S. 218, 221, 228 (2001)) (internal citation omitted); 

173   see  also  Ketchikan  Drywall  Servs.,  Inc.  v.  Immigration  &  Customs  Enf’t, 

174   725  F.3d  1103,  1112–13  (9th  Cir.  2013)  (applying  Skidmore  deference 

175   to  the  Virtue  Memorandum).  We  apply  Skidmore  deference  to  the 

176   Virtue  Memorandum  because  we  find  it  well‐reasoned  and 

177   thorough.  It  distinguishes  between  violations  that  effectively 

178   undermine  immigration  requirements  (such  as  not  filling  out  the 

179   form  at  all,  or  not  including  the  employee’s  name)  and  those  that 

180   create  small  but  solvable  problems  (such  as  an  omitted  birth  date).  

181   Moreover,  the  agency  has  greater  expertise  “when  it  comes  to 

182   determining which omissions are substantive and which ought to be 




                                                    10
183   excused.”  Ketchikan,  725  F.3d  at  1113.    Thus,  we  agree  with  the 

184   Virtue Memorandum, and with prior decisions of the OCAHO, see, 

185   e.g.,  United  States  v.  Dr.  Robert  Schaus,  D.D.S.,    11  OCAHO  1239 

186   (2014), that failing to prepare Forms I‐9 within three business days of 

187   hire  is  a  substantive  violation  of  the  INA  and  its  accompanying 

188   regulations. 

189          The  regulation  clearly  states  that  employers  must  have 

190   employees  fill  out  the  Form  I‐9,  verify  the  employee’s 

191   documentation,  and  have  both  employee  and  employer  sign  the 

192   form within three business days of hire. Failure to prepare a Form I‐

193    9 constitutes a substantive violation, Virtue Memorandum at 3, and 

194   necessarily includes the failure to prepare a Form I‐9 within the time 

195   allotted  by  the  regulations—here,  three  business  days.  The  ALJ 

196   correctly  determined  that  the  54  Forms  I‐9  presented  to  ICE  at  the 

197   audit  contained  substantive  violations,  as  there  is  no  genuine 

198   dispute  that  any  of  the  54  forms  had  been  completed  within  three 




                                                  11
199   business days of the employees’ hiring dates. Indeed, it appears that 

200   Buffalo Transportation only prepared the 54 Forms I‐9 for its current 

201   employees in response to ICE’s notice of inspection. 

202          Buffalo  Transportation  contends  that  it  should  have  been 

203   given  a  Warning  Notice  pursuant  to  8  C.F.R.  §  274a.9(c)  before 

204   receiving the ICE Notice of Intent to Fine. The government contends 

205   that  this  argument  is  unexhausted.  Even  assuming  that  Buffalo 

206   Transportation  properly  raised  the  warning  notice  claim,  it  is 

207   without  merit.  The  regulation  permits  ICE  or  the  Department  of 

208   Labor  “in  their  discretion”  to  give  a  warning  of  violations.  Id.    It 

209   does not require ICE to do so.  

210          Buffalo  Transportation  also  argues  that  it  substantially 

211   complied  with  the  employee  verification  requirements  by  keeping 

212   each  employee’s  identifying  documents  on  file.  That  argument  is 

213   unavailing,  however,  because  the  relevant  regulations  explicitly 

214   reject that approach: “[C]opying . . . of [underlying documents] and 




                                                    12
215   retention  of  the  copy  or  electronic  image  does  not  relieve  the 

216   employer  from  the  requirement  to  fully  complete  section  2  of  the 

217   Form  I‐9.”  8  C.F.R.  §  274a.2(b)(3);  see  Ketchikan,  725  F.3d  at  1111 

218   (rejecting the same argument). 

219          III.    Fines 

220          Buffalo Transportation also challenges the amount of the fines 

221   imposed by the ALJ as arbitrary. ICE imposed a fine of $794.75 per 

222   violation, which it calculated using the regulatory scheme at 8 C.F.R. 

223   § 274a.10(b)(2) and its own internal guidelines, which ICE uses to set 

224   the base penalty and adjust the fine for aggravating and mitigating 

225   circumstances.3 See ICE, Fact Sheet: I‐9 Inspection Overview, available 

226   at  https://www.ice.gov/factsheets/i9‐inspection  (last  visited  Oct.  11, 

227   2016).  The  ALJ  considered  that  Buffalo  Transportation  was  a  small 

228   business, did not act in bad faith, lacked a history of violations, and 

      3 Both the relevant statute and regulations include the following factors: (i) size of 
      the business of the employer being charged, (ii) the good faith of the employer, 
      (iii) the seriousness of the violation, (iv) whether or not the individual was an 
      unauthorized alien, and (v) the history of previous violations of the employer. 8 
      U.S.C. § 1324a(e)(5); 8 C.F.R. § 274a.10(b)(2).  



                                                       13
229   that  there  was  no  evidence  that  Buffalo  Transportation  had  hired 

230   unauthorized workers as mitigating factors. The ALJ also considered 

231   Buffalo Transportation’s financial situation. In light of this evidence, 

232   Buffalo  Transportation’s  arguments,  and  the  statutory  and  non‐

233   statutory  factors—including  Buffalo  Transportation’s  ability  to 

234   pay—the  ALJ  reduced  the  fines  to  $600  per  violation  for  past 

235   employees and $500 per violation for current employees.  

236          When  reviewing  agency  fines  our  inquiry  is  limited  to 

237   whether the agency made “an allowable judgment in [its] choice of 

238   the remedy.” United States v. Int’l Bhd. of Teamsters, 170 F.3d 136, 143 

239   (2d Cir. 1999) (internal quotation marks omitted). We conclude that 

240   the  ALJ made  such  an  allowable  judgment  here  in  determining  the 

241   amount  of  the  fines  after  properly  assessing  the  various  factors, 

242   including the seriousness and number of the violations.  

243          Buffalo Transportation next argues that because the regulation 

244   provides  for  a  broad  range  of  allowable  fines  (from  $110  to  $1,100) 




                                                   14
245   and the Virtue Memorandum includes no specific guidance, the ALJ 

246   impermissibly made an arbitrary determination as to the amounts of 

247   the  fines. Buffalo  Transportation  also  contends that  other  similarly‐

248   situated  employers  received  larger  reductions  from  ICE‐imposed 

249   fines  than  it  did.  We  do  not  find  these  arguments  convincing.  The 

250   ALJ  provided  well‐reasoned  bases  for  the  fine  amounts  based  on 

251   Buffalo Transportation’s specific circumstances.  

252                                       * * * 

253         For  the  foregoing  reasons,  we  hold  that  the  ALJ’s 

254   determinations regarding liability were not arbitrary and capricious 

255   and were supported by substantial evidence, and that the fines were 

256   within  the  ALJ’s  allowable  discretion.  Accordingly,  we  DENY  the 

257   petition for review. 




                                                   15